DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7, the phrase "such that blades define" is omitting a word, and should instead read "such that the blades define".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 4, 5, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 3, 4, 5, and 10 recites the limitations ""the blades", "the plurality of retractor blades", "retractor blades", etc.".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 fails to positively recite the retractor blades, only claiming “a plurality of coupling mechanisms for attaching a set of retractor blades”. This claim only requires that the coupling mechanisms be capable of attaching retractor blades, not that the device itself comprises retractor blades. Further positive recitation of the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11, 18, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Charles (PGPub US 2015/0272694 A1) in view of Crawford et al. (PGPub US 2017/0258535 A1).
With respect to claim 1, Charles discloses a surgical robot system (PP [0272]: “Embodiments described herein, however, may be used both in manual and robotic surgery"), comprising: a robotic arm (7b in Fig. 21B); a retractor apparatus (15) attached to the robotic arm (15 attached to 7b via 19 and 3, claim limitation does not require a direct attachment), the retractor apparatus (9080 in Fig. 6H) comprising: a frame (9081 and 9082) attached to the robotic arm (see Fig. 21B, 15, which includes the frame in Fig. 6H, is attached to 7b via 19 and 3, claim limitation does not require a direct attachment), the frame (9081 and 9082 in Fig. 6H) defining an open region (open area within 9081); a connecting member (19 in Fig. 21B) that connects the frame (9081 and 9082 in Fig. 6H, part of 15 in Fig. 21B) to the robotic arm (7b); a plurality of coupling mechanisms (9085 and 9083 in Fig. 6H) for attaching a set of retractor blades (9056) within the central open region of the frame (open area within 9081) such that the blades (9056) define a working channel interior of space between 9085), a plurality of actuators (9086) extending between the frame (9081 and 9082) and each of the coupling mechanisms (9085 and 9083) (9086 is vertically between the uppermost edge of the frame 9081/9082 and the upper end of the coupling mechanism 9085 and 9083, the claim limitation doesn’t set directional requirements and also does not require that there be no overlap) and configured to move the blades (9085) with respect to the frame (9081 and 9082) to vary a dimension of the working channel (PP [0243]: "The retractor blades can be positioned inside the retractor blade stage 9080 at different distances depending on the positioning of the stem 9085. Additionally, in some embodiments, the retractor stage ring 9081 can be used to effect a radial movement of a plurality of retractor blades").
	However, Charles fails to disclose a marker device fixed to the frame that enables the retractor apparatus to be tracked using a motion tracking system configured to track the position and orientation of the retractor apparatus.
	In the same field of endeavor of robotic surgery (abstract), Crawford et al. discloses a surgical instrument (608 in Fig. 8) which is contemplated to be a retractor (PP [0073]: “By way of example, the surgical instrument 608 may include one or more of a guide wire, cannula, a retractor…”) and a marker device (612) fixed to the retractor (608) that enables the retractor apparatus to be tracked using a motion tracking system configured to track the position and orientation of the retractor apparatus (PP [0093]: “When tracking an instrument 608, end-effector 112, or other object to be tracked in 3D, an array of tracking markers 118, 804 may be rigidly attached to a portion of the tool 608 or end-effector 112”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Charlies disclosure to incorporate the teachings of Crawford et al. and include a marker device fixed to the frame that enables the retractor apparatus to be tracked using a motion tracking system configured to track the position and orientation of the retractor apparatus. One of ordinary skill in the art would have been motivated to perform this modification to allow for the retractor to be tracked in 3D (PP [0093]).
With respect to claim 2, Charles further discloses wherein the plurality of actuators (9086 in Fig. 6H) are configured to move each retractor blade of the plurality of retractor blades (9056) independently of the movement of other blades (PP [0202]: "In some embodiments, the retractor can be configured such that different blades can be arranged as desired").
Regarding claim 3, Charles further discloses wherein the plurality of actuators (9086 in Fig. 6H) are configured to extend and retract (PP [0243]: "The retractor blades can be positioned inside the retractor blade stage 9080 at different distances depending on the positioning of the stem 9085") the retractor blades (9056) relative to the frame (9081 and 9082).
Regarding claim 4, Charles further discloses wherein the plurality of actuators (9086 in Fig. 6H) are further configured to pivot the retractor blades (9056) relative to the frame (9081 and 9082) (PP [0243]: "Additionally, in some embodiments, the retractor stage ring 9081 can be used to effect a radial movement of a plurality of retractor blades", radial movement can be considered a pivot since the direction/point of pivoting isn’t specified).
Regarding claim 5, Charles further discloses wherein the plurality of actuators (9086 in Fig. 6H) are manually operated (the actuators may be manually operated via 9086 and 9085, PP [0272]: “Embodiments described herein, however, may be used both in manual and robotic surgery") to move the retractor blades (9056).
With respect to claim 6, Charles further discloses wherein the plurality of actuators (9086 in Fig. 6H) are driven by one or more motors (PP [0235]: “In some embodiments, the retractor blades, finger, member, etc. can be hydraulically manipulated to control the movement of the retractor blades. The retractor can have one or more hydraulic members that are hydraulically actuated to displace tissue or apply pressure. The actuator(s) may comprise one or more linear and/or rotary actuators. A linear actuator may comprise bellows, rolling edge diaphragms, piston-cylinders with hydrostatic bearings, other linear actuators or other actuators including those disclosed herein, known in the art, or yet to be devised. A rotary actuator may comprise displacement type hydraulic motors, vane motors, gerotors, Bourdon tubes, or other rotary actuators known in the art”) attached to the frame (9081 and 9082, claim limitation does not require direct attachment).
With respect to claim 8, Charles fails to disclose wherein the marker device comprises an array of reflective spheres mounted to the frame.
	In the same field of endeavor of robotic surgery (abstract), Crawford et al. discloses a surgical instrument (608 in Fig. 8) which is contemplated to be a retractor (PP [0073]: “By way of example, the surgical instrument 608 may include one or more of a guide wire, cannula, a retractor…”) and a marker device (612) fixed to the retractor (608) that enables the retractor apparatus to be tracked using a motion tracking system configured to track the position and orientation of the retractor apparatus (PP [0093]: “When tracking an instrument 608, end-effector 112, or other object to be tracked in 3D, an array of tracking markers 118, 804 may be rigidly attached to a portion of the tool 608 or end-effector 112”) wherein the marker device (612) comprises an array of reflective spheres (804) mounted to the retractor (608).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Charlies disclosure to incorporate the teachings of Crawford et al. and include wherein the marker device comprises an array of reflective spheres mounted to the frame. One of ordinary skill in the art would have been motivated to perform this modification to allow for the retractor to be tracked in 3D (PP [0093]).
Regarding claim 9, Charles further discloses wherein the frame (9081 and 9082 in Fig. 6H) includes one or more rails (9082) extending on the periphery of the central open region that are configured to enable surgical tools or instruments to be attached to the rail (PP [0243]: "One or more clamps 9083 can be attached to portions of the retractor blade stage ring 9081 and the gear ring 9082", the rail is capable of allowing attachment of the clamps 9083 therefore it can also be considered to be configured to enable surgical tools/instruments to be attached).
With respect to claim 10, Charles further discloses a plurality of retractor blades (9056 in Fig. 6H) attached to the frame (9081 and 9082, the blades are attached via 9083).
Regarding claim 11, Charles further discloses wherein at least one retractor blade (9056 in Fig. 6H) comprises one or more channels extending through the blade (PP [0233]: “Internal cables (not shown) may extend within the plates 9052, 9054, and 9056”, these cables must extend within channels, therefore the channels extend within the blades as well).
Regarding claim 18, Charles further discloses wherein the plurality of coupling mechanisms (9085 and 9083 in Fig. 6H) for attaching a set of retractor blades (9056) comprise a plurality of guides (hole in 9083 through which 9085 enters through) through which the retractor blades (9056) are inserted (the retractor blades are inserted through this hole via 9085, which they are attached to).
With respect to claim 30, Charles further discloses wherein the robotic arm (7b in Fig. 21B) is attached to an imaging device (18).
Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over over Charles (PGPub US 2015/0272694 A1) in view of Crawford et al. (PGPub US 2017/0258535 A1) as applied to claims 1-6, 8-11, 18, and 30 above, and further in view of Taylor (PGPub US 2015/0088030 A1).
With respect to claim 12, Charles fails to disclose wherein the at least one retractor blade comprises an electrode on the blade for electrically stimulating surrounding tissue when the blade is inserted into a patient.
	In the same field of endeavor of retractors (abstract), Taylor teaches a retractor (10 in Fig. 1) comprising retractor blades (18, 12, and 16), wherein at least one retractor blade (12 in Fig. 13) comprises an electrode (70) on the blade (12) for electrically stimulating surrounding tissue when the blade is inserted into a patient (PP [0025]: "FIGS. 13-14 are perspective views of an assembly comprising the disposable electrode of FIG. 8 coupled to the retractor blade of FIG. 10", PP [0048]: “The electrode 70 assists in the detection of the depth of nerves relative to the length of the posterior blade after the tissue retraction assembly is placed. The electrode 70 also assists in assessing the health and status of the nerves closest to the posterior blade 12 after the tissue retractor 10 is fully retracted in the open position and throughout the surgical procedure").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Charles disclosure to incorporate the teachings of Taylor and include wherein the at least one retractor blade comprises an electrode on the blade for electrically stimulating surrounding tissue when the blade is inserted into a patient. One of ordinary skill in the art would have been motivated to perform this modification to assist in placement of the retractor and in assessing the health and status of the nerves closest to the blade (PP [0048]).
Regarding claim 13, Charles further fails to disclose wherein the at least one retractor blade further comprises a conductive path extending on or within the blade for electrically coupling the electrode to a power source and a circuit for generating inoperative neurophysiological monitoring (IONM) stimulation signals.
	In the same field of endeavor of retractors (abstract), Taylor teaches a retractor (10 in Fig. 1) comprising retractor blades (18, 12, and 16), wherein at least one retractor blade (12 in Fig. 13) further comprises a conductive path (74 in Fig. 13) extending on or within the blade (12) for electrically coupling the electrode (70) to a power source and a circuit for generating inoperative neurophysiological monitoring (IONM) stimulation signals (PP [0049]: "The proximal end of the electrode 70 has a first exposed area 78 that may wrap around the circumference of the proximal end of the electrode 70 to ensure a conductive path between the electrode 70 and a current delivery device or a current recording device (such as, for example, a clip cable 72)", electrode is capable of being used to generate IONM stimulation signals).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Charles disclosure to incorporate the teachings of Taylor and include whereinthe at least one retractor blade further comprises a conductive path extending on or within the blade for electrically coupling the electrode to a power source and a circuit for generating inoperative neurophysiological monitoring (IONM) stimulation signals. One of ordinary skill in the art would have been motivated to perform this modification to assist in placement of the retractor and in assessing the health and status of the nerves closest to the blade (PP [0048]).
With respect to claim 14, Charles further fails to disclose wherein at least one of the coupling mechanism and the retractor blade include a port for electrically connecting the electrode on the blade to a separate IONM probe device.
	In the same field of endeavor of retractors (abstract), Taylor teaches a retractor (10 in Fig. 1) comprising retractor blades (18, 12, and 16), wherein the retractor blade (12 in Fig. 13) includes a port (PP [046]: "For example, the electrode body 70 shown and described is slideably coupled to the posterior blade 12") for electrically connecting the electrode (70) on the blade (12) to a separate IONM probe device (PP [0046]: "A clip cable 72 may be used to connect the electrode body 70 to the neuromonitoring system", the electrode is capable of being connected to an IONM probe device, this limitation does not positively recite the probe device itself and is therefore an intended use limitation).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Charles disclosure to incorporate the teachings of Taylor and include wherein wherein at least one of the coupling mechanism and the retractor blade include a port for electrically connecting the electrode on the blade to a separate IONM probe device. One of ordinary skill in the art would have been motivated to perform this modification to assist in placement of the retractor and in assessing the health and status of the nerves closest to the blade (PP [0048]).

With respect to claim 15, Charles further fails to disclose wherein at least one of the power source and the circuit for generating IONM stimulation signals is located on the frame of the retractor apparatus.
	In the same field of endeavor of retractors (abstract), Taylor teaches a retractor (10 in Fig. 1) comprising retractor blades (18, 12, and 16), wherein at least one of the power source and the circuit for generating IONM stimulation signals is located on the frame of the retractor apparatus (PP [0049]: "a current delivery source (such as a clip cable 72)", 72 is located on the frame of the device 10 in Fig. 16).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Charles disclosure to incorporate the teachings of Taylor and include wherein at least one of the power source and the circuit for generating IONM stimulation signals is located on the frame of the retractor apparatus.. One of ordinary skill in the art would have been motivated to perform this modification to assist in placement of the retractor and in assessing the health and status of the nerves closest to the blade (PP [0048]).
Regarding claim 17, Charles further discloses wherein at least one of electrical power and signals are transmitted from the robotic arm (7b in Fig. 21B) to the retractor apparatus (15) (PP [0199]: "A retractor 15 and surgical tool 17 are both connected to the base 3 by electrical cables 19", the robotic arm 7b is part of the base 3, therefore power transmits from the robotic arm 7b to the retractor 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perrow (US Patent No. 9,579,095 B2) teaches a retraction system comprising a frame (see Fig. 30).
Fowler (US Patent No. 6,468,207 B1) teaches a retractor system comprising a frame (see Fig. 2).
Hawkins et al. (US Patent No. 8,821,394 B2) teaches a retractor system comprising a frame (14 in Fig. 3), blades (16), and a connecting member (37).
Marchek et al. (PGPub US 2006/0224044 A1) teaches a retractor (600 in Fig. 6A) comprising a frame (606), and blades (604).
Hamada (US Patent No 7,946,982 B2) teaches a similar retractor system (see Figs. 62-63).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771    

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771